Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 13,
2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00154-CV
                                   ____________

       GALP SIERRA VISTA LIMITED PARTNERSHIP and AMERICAN
               MANAGEMENT SERVICES, LLC, Appellants

                                          V.

                            PENNY HERRING, Appellee


                      On Appeal from the 295th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2008-70290


                     MEMORANDUM OPINION

      This is an appeal from a judgment signed January 13, 2012. On March 7, 2012,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Justices Seymore, Boyce, and Jamison.